                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JEFF ZOUCHA, Individually and Special                  CASENO.8:18-cv-00195
Administrator of the Estate of ALEX J.
ZOUCHA,

              Plaintiff,                       JOINT STIPULATION FOR DISMISSAL
                                                        WITHOUT PREJUDICE
V.


CITY OF BELLEVUE, a municipal
corporation and political subdivision in
Sarpy County, Nebraska, ALLISON
EVANS. HOLLY MCQUAID, ASHLEY
MEYERS. AND ANTHONY ORSI,

              Defendant.


       Plaintiff, Jeff Zoucha, Individually and Special Administrator of the Estate of Alex

J, Zoucha, and Defendants, City of Bellevue, a municipal corporation and political

subdivision in Sarpy County, Nebraska, Allison Evans, Holly Mcquaid, Ashley Meyers,

and Anthony Orsi, jointly stipulate and respectfully move for dismissal without prejudice

of all claims in the above-captioned litigation, with each party to bear their own costs

and attorney fees in this action, and the making of a complete record waived.

       WHEREFORE, Plaintiff, Jeff Zoucha, Individually and Special Administrator of

the Estate of Alex J. Zoucha. and Defendants, City of Bellevue, a municipal corporation

and political subdivision in Sarpy County, Nebraska, Allison Evans, Holly Mcquaid,

Ashley Meyers, and Anthony Orsi, respectfully request that this Court dismiss without

prejudice the above-captioned litigation, with each party to bear their own costs and

attorney fees in this action, the making of a complete record waived.

      DATED this I         Jav of December, 2018.
JEFF ZOUCHA, Individually and Special         CITY OF BELLEVUE, ALLISON EVANS,
Administrator of the Estate of ALEX J.        HOLLY MCQUAID. ASHLEY MEYERS,
ZOUCHA, Plaintiff,                                and ANTHONY ORSI, Defendants.
                     Stephen L Gerdes
                     2018.12.09 19:11:30-06'00'
                                                  s/ Ryan M. Kunhart
Stephen L. Gerdes,#15392                          Ryan M. Kunhart, #24692
Law Office of Steve Gerdes                        Dvorak Law Group, LLC
11920 BurtSt. Suite 145                           13625 California Street, Suite 110
Omaha. NE 68154-1574                              Omaha, Nebraska 68114
(402)393-1435                                     (402)934-4770
slgerdes@fastmail.fm                              rkunhart@ddlawgroup.com
Counsel for Plaintiff                             Counsel for Defendants.



                                 CERTIFICATE OF SERVICE


       I hereby certify that on December ]0, 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/EOF system, which will send notification of
such filing to all CM/ECF participants.

                                                      s/ Ryan M. Kunhart
                                                      Ryan M. Kunhart
